           Case 5:19-cv-03034-EJD Document 64 Filed 05/12/21 Page 1 of 2



 1    Mitchell F. Boomer (State Bar No. 121441)
      Scott P. Jang (State Bar No. 260191)
 2    Yuki Cruse (State Bar No. 310073)
      JACKSON LEWIS P.C.
 3    50 California Street, 9th Floor
      San Francisco, CA 94111
 4    Telephone:     (415) 394-9400
      Facsimile:     (415) 394-9401
 5    E-mail:        boomerm@jacksonlewis.com
      E-mail:        scott.jang@jacksonlewis.com
 6    E-mail:        yuki.cruse@jacksonlewis.com
 7    Attorneys for Defendant
      APPLE, INC.
 8

 9                                     UNITED STATES DISTRICT COURT

10                               NORTHERN DISTRICT OF CALIFORNIA

11

12    JOSH AREBALO,                                    Case No. 5:19-cv-03034-EJD
13                        Plaintiff,                   NOTICE OF SETTLEMENT;
                                                       STIPULATION AND [PROPOSED]
14             v.                                      ORDER TO TEMPORARILY STAY
                                                       MATTER
15    APPLE, INC.; a California Corporation;
      and DOES 1 through 10, inclusive,
16                                                     Complaint Filed: May 31, 2019
                          Defendants.                  Trial Date:      None Set
17

18

19            Plaintiff Josh Arebalo and Defendant Apple Inc. (collectively, the “Parties”) notify the

20   Court that the Parties have reached a settlement in principle of this matter. Accordingly, the Parties

21   respectfully request the Court temporary stay this action, including reserving any ruling on the

22   pending motion for summary judgment, while the Parties finalize the formal settlement agreement.

23   The Parties anticipate needing no more than fourteen (14) days to formalize the agreement.

24   SO STIPULATED.

25   ///

26   ///

27   ///

28   ///
                                                        1
     NOTICE OF SETTLEMENT; STIPULATION & [PROPOSED] ORDER
     TO TEMPORARILY STAY MATTER                                                   Case No. 5:19-cv-3034-EJD
         Case 5:19-cv-03034-EJD Document 64 Filed 05/12/21 Page 2 of 2



 1   Dated: May 5, 2021                                   JACKSON LEWIS P.C.
 2
                                                   By:    /s/ Scott P. Jang
 3                                                       Mitchell F. Boomer
                                                         Scott P. Jang
 4
                                                         Attorneys for Defendant
 5                                                       APPLE INC.

 6

 7   Dated: May 5, 2021                                   JOSH AREBALO

 8                                                 By:    /s/ Josh Arebalo1
 9                                                       Plaintiff
                                                         Proceeding Pro Se
10

11

12

13                                        [PROPOSED] ORDER
14          Pursuant to the Parties’ stipulation and good cause appearing, this matter is STAYED.
15   Within fourteen (14) days of the date of this order, the Parties shall file a status report with the
16   Court indicating the status of the Parties’ settlement agreement and timeline for dismissal.
17   IT IS SO ORDERED.
18
              May 12, 2021
     Date: ________________________                       _________________________________
19                                                        U.S. District Judge Edward J. Davila
20

21

22

23

24

25

26

27
     1
      Pursuant to Local Rule 5-1(i)(3), Defendant’s counsel attests that Plaintiff, proceeding pro se, has
28   concurred in the filing of the present filing.
                                                      2
     NOTICE OF SETTLEMENT; STIPULATION & [PROPOSED] ORDER
     TO TEMPORARILY STAY MATTER                                                  Case No. 5:19-cv-3034-EJD
